IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-20089
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JOSE MENDOZA-BAENA,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-98-CR-339-ALL
                      --------------------
                        December 15, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Jose

Mendoza-Baena has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Mendoza-Baena has not filed a response.   Our independent review

of the brief and the record discloses no nonfrivolous issue.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL

IS DISMISSED.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.